DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, are 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2015/0305746). 
Regarding claim 1, the reference Johnson et al. discloses a liquid process assembly (200), the assembly including a length of pipework (220, 40, 42), and a reversible pump (210) for selectively reciprocally moving liquid through the pipework wherein the reversible pump (210) is a positive displacement replacement rotary pump, wherein the pump is controlled by a servo motor (258) and wherein the pump has a magnetic drive (260) located on the exterior of the pump (210) (see paras. [0085]; [0087]; [0089]; Figs. 12-18).
Regarding claim 3, the reference Johnson et al. discloses the liquid process assembly, wherein the assembly includes a vessel (212) for liquid connected to the pipework (see paras. [0082]; [0083]; Fig. 12).
Regarding claim 5, the reference Johnson et al. discloses the liquid process assembly, wherein the vessel is a feed vessel (see paras. [0082]; [0083]; Fig. 12).
Regarding claim 34, the reference Johnson et al. discloses a method of carrying out a liquid process, the method including using the assembly (200), and reciprocally moving the liquid in the pipework (220, 40, 42) (see paras. [0085]; [0087]; [0089]; Figs. 12-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 16, 22, 24, 25, 32-34, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2018/0304227) in view of Johnson et al. (US 2015/0305746) and Terentiev (US 6,758,593).
Regarding claim 1, the reference the reference Blum et al. discloses a liquid process assembly (10, 20), the assembly including a length of pipework (1, 1a, 1b), and a reversible pump (4) for selectively reciprocally moving liquid through the pipework (see paras. [0088]-[0090]; [0100]-[0103]; Figs. 1-3).
The reference Blum et al., however, does not specifically disclose wherein the reversible pump is a positive displacement replacement rotary pump, wherein the pump is controlled by a servo motor and wherein the pump has a magnetic drive located on the exterior of the pump. The reference Johnson et al. teaches a reversible pump (210) for selectively reciprocally moving liquid through a pipework wherein the reversible pump (210) is a positive displacement replacement rotary pump, wherein the pump is controlled by a servo motor (258) and wherein the pump has a magnetic drive (260) located on the exterior of the pump (210) (see paras. [0085]; [0087]; [0089]; Figs. 12-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a magnetically-driven rotary pump (210) as taught by Johnson et al. in place of the pump taught by Blum et al. because, as taught by Terentiev (see col. 1, lines 11-40; col. 3, line 59 to col. 4, line 6; col. 5, lines 3-11), magnetically driven rotary pumps advantageously eliminate the need for provision of dynamic bearings or shaft seals in the pumps as they are typically prone to leakage and difficult to clean.

Regarding claim 3, the reference Blum et al. discloses the assembly, wherein the assembly includes a vessel (5) for liquid connected to the pipework (see para. [0090]; Figs. 1-3).
Regarding claim 5, the reference Blum et al. discloses the assembly, wherein the vessel is a feed vessel (see para. [0090]; Figs. 1-3).
Regarding claim 16, the reference Blum et al. discloses the assembly, wherein the assembly is arranged such that it can be selectively pressurized (see para. [0101]; Figs. 1-3).
Regarding claim 22, the reference Blum et al. discloses the assembly, wherein an inlet is provided upstream of the vessel (5), the inlet being connected to a feed pump, the feed pump being connected to a feed supply of material (see para. [0099]; Figs. 1-3).
Regarding claim 24, the reference Blum et al. discloses the assembly, wherein the end of the pipework is closed, and a pressure relief valve (3) is provided on the end of the pipework (see para. [0101]; Figs. 1-3).
Regarding claim 25, the reference Blum et al. discloses the assembly, wherein the pipework is in the form of a closed circular loop (see para. [0103]; Figs. 2-3).
Regarding claims 32 and 33, as no structural distinction is seen between the assembly (10, 20) of Blum et al., as modified in view of Johnson et al. and Terentiev, and the instantly claimed assembly, the assembly of Blum et al. is considered capable of use in the form of a continuous chemical reactor or a continuous crystallizer (see paras. [0088]-[0090]; [0100]-[0103]; Figs. 1-3).
Regarding claim 34, the reference Blum et al. discloses a method of carrying out a liquid process, the method including using the assembly (10, 20), and reciprocally moving the liquid in the pipework (see paras. [0088]-[0090]; [0100]-[0103]; Figs. 1-3).
Regarding claim 35, the reference Blum et al. discloses the method, wherein the reciprocal pumping of the liquid is selectively biased to be greater in a direction away from an inlet, such that a continuous process is carried out, with additional liquid being supplied into an accumulator vessel (see paras. [0088]-[0090]; [0100]-[0103]; Figs. 1-3).
Regarding claim 38, the reference Blum et al. discloses the method, wherein the liquid process is a continuous reaction (see paras. [0088]-[0090]; [0100]-[0103]; Figs. 1-3).
Claims 1, 3, 5, 9, 13, 15, 16, 19, 20, 32-35, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Roelands et al. (2015/0273430) in view of Johnson et al. (US 2015/0305746) and Terentiev (US 6,758,593).
Regarding claim 1, the reference Roelands et al. discloses a liquid process assembly, the assembly including a length of pipework (1), and a reversible pump (3) for selectively reciprocally moving liquid through the pipework (see paras. [0133]-[0140]; Fig. 3).
The reference Roelands et al., however, does not specifically disclose wherein the reversible pump is a positive displacement replacement rotary pump, wherein the pump is controlled by a servo motor and wherein the pump has a magnetic drive located on the exterior of the pump. The reference Johnson et al. teaches a reversible pump (210) for selectively reciprocally moving liquid through a pipework wherein the reversible pump (210) is a positive displacement replacement rotary pump, wherein the pump is controlled by a servo motor (258) and wherein the pump has a magnetic drive (260) located on the exterior of the pump (210) (see paras. [0085]; [0087]; [0089]; Figs. 12-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a magnetically-driven rotary pump (210) as taught by Johnson et al. in place of the pump taught by Roelands et al. because, as taught by Terentiev (see col. 1, lines 11-40; col. 3, line 59 to col. 4, line 6; col. 5, lines 3-11), magnetically driven rotary pumps advantageously eliminate the need for provision of dynamic bearings or shaft seals in the pumps as they are typically prone to leakage and difficult to clean.
Regarding claim 3, the reference Roelands et al. discloses the assembly, wherein the assembly includes a vessel (4, 5) for liquid connected to the pipework (see (see para. [0140]; Fig. 3).
Regarding claim 5, the reference Roelands et al. discloses the assembly, wherein the vessel is a feed vessel (see para. [0140]; Fig. 3).
Regarding claim 9, the reference Roelands et al. discloses the assembly, wherein the assembly includes a plurality of vessels (4, 5), each vessel being configured to operate with a positive displacement pump (6) (see para. [0140]; Fig. 3).
Regarding claim 13, the reference Roelands et al. discloses the assembly, wherein at least one pump oscillates/reciprocates its flow and at least one other pump does not oscillate/reciprocate its flow (see paras. [0133]-[0140]; Fig. 3).
Regarding claim 15, the reference Roelands et al. discloses the assembly, wherein one or more pressure sensors (9) are provided in the assembly, and the pressure sensor or sensors (9) are connected to a controller such that the reciprocal movement of the pump can be varied in response to the detected pressure levels (see paras. [0133]-[0140]; Fig. 3).
Regarding claim 16, the reference Roelands et al. discloses the assembly, wherein the assembly is arranged such that it can be selectively pressurized (see para. [0077]).
Regarding claim 19, the reference Roelands et al. discloses the assembly, wherein the vessel (4, 5) is a feed vessel, and includes an inlet for process liquid (see para. [0140]; Fig. 3).
Regarding claim 20, the reference Roelands et al. discloses the assembly, wherein an inlet is provided downstream of the vessel (4, 5), the inlet being connected to a feed pump (6), the feed pump being connected to a feed supply of material (see para. [0140]; Fig. 3).
Regarding claims 32 and 33, as no structural distinction is seen between the assembly of Roelands et al., as modified in view of Johnson et al. and Terentiev, and the instantly claimed assembly, the assembly Roelands et al. is considered capable of use in the form of a continuous chemical reactor or a continuous crystallizer (see paras. [0001]; [0058]).
Regarding claim 34, the reference Roelands et al. discloses a method of carrying out a liquid process, the method including using the assembly, and reciprocally moving the liquid in the pipework (see paras. [0058]-[0060]; [0066]; [0135]-[0137]; Fig. 3).
Regarding claim 35, the reference Roelands et al. discloses a method of carrying out a liquid process, wherein the reciprocal pumping of the liquid is selectively biased to be greater in a direction away from an inlet, such that a continuous process is carried out, with additional liquid being supplied into an accumulator vessel (12) (see paras. [0066]; [0135]-[0137]; Fig. 3).
Regarding claim 38, the reference Roelands et al. discloses the method, wherein the liquid process is a continuous reaction (see paras. [0058]-[0060]; [0066]).
Regarding claim 39, the reference Roelands et al. discloses the method, wherein the liquid process is a continuous crystallization (see paras. [0058]-[0060]). 
Claims 1, 3, 5, 9, 10, 13, 14, 16-22, 25, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. (US 7,950,547) in view of Johnson et al. (US 2015/0305746) and Terentiev (US 6,758,593).
Regarding claim 1, the reference Saunders et al. discloses a liquid process assembly, the assembly including a length of pipework, and a reversible pump (31, 32) for selectively reciprocally moving liquid through the pipework (see col. 3, lines 3-56; Figs. 8 and 9).
The reference Saunders et al., however, does not specifically disclose wherein the reversible pump is a positive displacement replacement rotary pump, wherein the pump is controlled by a servo motor and wherein the pump has a magnetic drive located on the exterior of the pump. The reference Johnson et al. teaches a reversible pump (210) for selectively reciprocally moving liquid through a pipework wherein the reversible pump (210) is a positive displacement replacement rotary pump, wherein the pump is controlled by a servo motor (258) and wherein the pump has a magnetic drive (260) located on the exterior of the pump (210) (see paras. [0085]; [0087]; [0089]; Figs. 12-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a magnetically-driven rotary pump (210) as taught by Johnson et al. in place of the pump taught by Saunders et al. because, as taught by Terentiev (see col. 1, lines 11-40; col. 3, line 59 to col. 4, line 6; col. 5, lines 3-11), magnetically driven rotary pumps advantageously eliminate the need for provision of dynamic bearings or shaft seals in the pumps as they are typically prone to leakage and difficult to clean.
Regarding claim 3, the reference Saunders et al. discloses the assembly, wherein the assembly includes a vessel (20, 60) for liquid connected to the pipework (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 5, the reference Saunders et al. discloses the assembly, wherein the vessel (20, 60) is a feed vessel (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 9, the reference Saunders et al. discloses the assembly, wherein the assembly includes a plurality of vessels (20, 60), each vessel being configured to operate with a positive displacement pump (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 10, the reference Saunders et al. discloses the assembly, wherein each pump includes a controller, the controller being operable to reciprocate flow through the pump (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 13, the reference Saunders et al. discloses the assembly, wherein at least one pump oscillates/reciprocates its flow and at least one other pump does not oscillate/reciprocate its flow (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 14, the reference Saunders et al. discloses the assembly, wherein one or more liquid level sensors (52) are provided in the assembly, and the liquid level sensor or sensors are connected to a controller such that the reciprocal movement of the pump can be varied in response to the detected liquid levels (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 16, the reference Saunders et al. discloses the assembly, wherein the assembly is arranged such that it can be selectively pressurized (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 17, the reference Saunders et al. discloses the assembly, wherein one or more level devices (56) are provided in the assembly, the one or more level devices being configured to detect changes in the liquid level (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 18, the reference Saunders et al. discloses the assembly, wherein the vessel (60) includes an impellor to substantially prevent crystallization or settling out within the vessel (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 19, the reference Saunders et al. discloses the assembly, wherein the vessel is a feed vessel, and includes an inlet for process liquid (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 20, the reference Saunders et al. discloses the assembly, wherein an inlet is provided downstream of the vessel (60, 20), the inlet being connected to a feed pump, the feed pump being connected to a feed supply of material (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 21, the reference Saunders et al. discloses the assembly, wherein the vessel (20) includes a vent (4), the vent being located on an opposite side to the inlet (see col. 3, lines 3-56; col. 4, lines 1-10; Figs. 1-7).
Regarding claim 22, the reference Saunders et al. discloses the assembly, wherein an inlet is provided upstream of the vessel (20, 60), the inlet being connected to a feed pump, the feed pump being connected to a feed supply of material (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 25, the reference Saunders et al. discloses the assembly, wherein the pipework is in the form of a closed circular loop (see col. 3, lines 3-56; Fig. 9).
Regarding claim 34, the reference Saunders et al. discloses a method of carrying out a liquid process, the method including using the assembly, and reciprocally moving the liquid in the pipework (see col. 3, lines 3-56; Figs. 8 and 9).
Regarding claim 35, the reference Saunders et al. discloses the method, wherein the reciprocal pumping of the liquid is selectively biased to be greater in a direction away from an inlet, such that a continuous process is carried out, with additional liquid being supplied into an accumulator vessel (see col. 3, lines 3-56; Figs. 8 and 9).
 Regarding claim 36, the reference Saunders et al. discloses the method, wherein the assembly is configured such that in response to signals from one or more liquid level sensors (52), the pumping is biased in either direction so as to provide a required liquid level in the assembly either side of the pump (see col. 3, lines 3-56; Figs. 8 and 9).
Claims 1, 3, 5, 9, 18-22, 25, 26, 32-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Boulay et al. (5,707,868) in view of Johnson et al. (US 2015/0305746) and Terentiev (US 6,758,593).
Regarding claim 1, the reference Boulay et al. discloses a liquid process assembly, the assembly including a length of pipework (19a, b, 19-1, 19-2, 19-3), and a reversible pump (8) for selectively reciprocally moving liquid through the pipework (see col. 3, lines 9-67; col. 4, lines 25-37; col. 6, lines 52-64; Fig. 1).
The reference Boulay et al., however, does not specifically disclose wherein the reversible pump is a positive displacement replacement rotary pump, wherein the pump is controlled by a servo motor and wherein the pump has a magnetic drive located on the exterior of the pump. The reference Johnson et al. teaches a reversible pump (210) for selectively reciprocally moving liquid through a pipework wherein the reversible pump (210) is a positive displacement replacement rotary pump, wherein the pump is controlled by a servo motor (258) and wherein the pump has a magnetic drive (260) located on the exterior of the pump (210) (see paras. [0085]; [0087]; [0089]; Figs. 12-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a magnetically-driven rotary pump (210) as taught by Johnson et al. in place of the pump taught by Boulay et al. because, as taught by Terentiev (see col. 1, lines 11-40; col. 3, line 59 to col. 4, line 6; col. 5, lines 3-11), magnetically driven rotary pumps advantageously eliminate the need for provision of dynamic bearings or shaft seals in the pumps as they are typically prone to leakage and difficult to clean.
Regarding claim 3, the reference Boulay et al. discloses the assembly, wherein the assembly includes a vessel (10) for liquid connected to the pipework (see col. 3, lines 9-67; col. 4, lines 25-37; col. 6, lines 52-64; Fig. 1).
Regarding claim 5, the reference Boulay et al. discloses the assembly, wherein the vessel (10) is a feed vessel (see col. 3, lines 9-67; col. 4, lines 25-37; col. 6, lines 52-64; Fig. 1).
Regarding claim 9, the reference Boulay et al. discloses the assembly, wherein the assembly includes a plurality of vessels (4, 10), each vessel being configured to operate with a positive displacement pump (see col. 3, lines 9-67; col. 4, lines 25-37; col. 6, lines 52-64; Fig. 1).
Regarding claim 18, the reference Boulay et al. discloses the assembly, wherein the vessel (10) includes an impellor (16b) to substantially prevent crystallization or settling out within the vessel (see col. 6, lines 52-64; Fig. 1).
Regarding claim 19, the reference Boulay et al. discloses the assembly, wherein the vessel (10) is a feed vessel, and includes an inlet for process liquid (see col. 6, lines 52-64; Fig. 1).
Regarding claim 20, the reference Boulay et al. discloses the assembly,  wherein an inlet is provided downstream of the vessel (4, 10), the inlet being connected to a feed pump, the feed pump being connected to a feed supply of material (see col. 6, lines 52-64; Fig. 1).
Regarding claim 21, the reference Boulay et al. discloses the assembly, wherein the vessel (4) includes a vent (13), the vent being located on an opposite side to the inlet (see col. 6, lines 52-64; Fig. 1).
Regarding claim 22, the reference Boulay et al. discloses the assembly, wherein an inlet is provided upstream of the vessel (4, 10), the inlet being connected to a feed pump, the feed pump being connected to a feed supply of material (see col. 6, lines 52-64; Fig. 1).
Regarding claim 25, the reference Boulay et al. discloses the assembly, wherein the pipework is in the form of a closed circular loop (see col. 6, lines 52-64; Fig. 1).
Regarding claim 26, the reference Boulay et al. discloses the assembly, wherein the pipework includes two or more circular loops, the two or more circular loops being joined, such that liquid may flow therethrough (see col. 6, lines 52-64; Fig. 1).
Regarding claims 32 and 33, as no structural distinction is seen between the assembly of Boulay et al., as modified in view of Johnson et al. and Terentiev, and the instantly claimed assembly, the assembly of Boulay et al. is considered capable of use in the form of a continuous chemical reactor or a continuous crystallizer (see col. 6, lines 52-64; Fig. 1).
Regarding claim 34, the reference Boulay et al. discloses a method of carrying out a liquid process, the method including using the assembly, and reciprocally moving the liquid in the pipework (see col. 3, lines 9-67; col. 4, lines 25-37; col. 6, lines 52-64; Fig. 1).
Regarding claim 35, the reference Boulay et al. discloses the method, wherein the reciprocal pumping of the liquid is selectively biased to be greater in a direction away from an inlet, such that a continuous process is carried out, with additional liquid being supplied into an accumulator vessel (10) (see col. 3, lines 9-67; col. 4, lines 25-37; col. 6, lines 52-64; Fig. 1).
Regarding claim 38, the reference Boulay et al. discloses the method, wherein the liquid process is a continuous reaction (see col. 4, lines 25-32; col. 6, lines 52-64; Fig. 1).
Claims 1, 2, 16, 24, 25, 26, 32-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Johannsen et al. (US 2017/0233327) in view of Johnson et al. (US 2015/0305746) and Terentiev (US 6,758,593).
Regarding claim 1, the reference Johannsen et al. discloses a liquid process assembly, the assembly including a length of pipework (1, 2), and a reversible pump (20, 50, 51, 52’, 53’) for selectively reciprocally moving liquid through the pipework (see paras. [0063]; [0065]; [0071]; [0072]; [0075]; [0079]; Figs. 1, 3, 4B, 4C).
The reference Johannsen et al., however, does not specifically disclose wherein the reversible pump is a positive displacement replacement rotary pump, wherein the pump is controlled by a servo motor and wherein the pump has a magnetic drive located on the exterior of the pump. The reference Johnson et al. teaches a reversible pump (210) for selectively reciprocally moving liquid through a pipework wherein the reversible pump (210) is a positive displacement replacement rotary pump, wherein the pump is controlled by a servo motor (258) and wherein the pump has a magnetic drive (260) located on the exterior of the pump (210) (see paras. [0085]; [0087]; [0089]; Figs. 12-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a magnetically-driven rotary pump (210) as taught by Johnson et al. in place of the pump taught by Johannsen et al. because, as taught by Terentiev (see col. 3, line 59 to col. 4, line 6; col. 5, lines 3-11), magnetically driven rotary pumps advantageously eliminate the need for provision of dynamic bearings or shaft seals in the pumps as they are typically prone to leakage and difficult to clean.
Regarding claim 16, the reference Johannsen et al. et al. discloses the assembly, wherein the assembly is arranged such that it can be selectively pressurized (see para. [0063]).
Regarding claim 24, the reference Johannsen et al. et al. discloses the assembly, wherein an end of the pipework is closed, and a pressure relief valve is provided on the end of the pipework (see paras. [0082]-[0084]; Fig. 7).
Regarding claim 25, the reference Johannsen et al. et al. discloses the assembly, wherein the pipework is in the form of a closed circular loop (see paras. [0072]; Fig. 3).
Regarding claim 26, the reference Johannsen et al. et al. discloses the assembly, wherein the pipework includes two or more circular loops, the two or more circular loops being joined, such that liquid may flow therethrough (see paras. [0079]; Fig. 4C).
Regarding claims 32 and 33, as no structural distinction is seen between the assembly of Johannsen et al., as modified in view of Johnson et al. and Terentiev, and the instantly claimed assembly, the assembly of Johannsen et al. is considered capable of use in the form of a continuous chemical reactor or a continuous crystallizer (see paras. [0063]; [0065]; [0071]; [0072]; [0075]; [0079]; Figs. 1, 3, 4B, 4C).
Regarding claim 34, the reference Johannsen et al. et al. discloses a method of carrying out a liquid process, the method including using the assembly, and reciprocally moving the liquid in the pipework (see paras. [0063]; [0065]; [0071]; [0072]; [0075]; [0079]; Figs. 1, 3, 4B, 4C).
Regarding claim 35, the reference Johannsen et al. discloses the method, wherein the reciprocal pumping of the liquid is selectively biased to be greater in a direction away from an inlet, such that a continuous process is carried out, with additional liquid being supplied into an accumulator vessel (see paras. [0070]; [0071]; [0082]; [0083]; Figs. 1, 3, 4B, 4C, 7).
Regarding claim 38, the reference Johannsen et al. discloses the method, wherein the liquid process is a continuous reaction (see paras. [0007]; [0063]; [0082]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774